Citation Nr: 0400358	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-18 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include residuals of left lung lobectomy and recurrent 
pneumonia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  He is a decorated World War II veteran who served a 
part of his duty in Europe.    
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in May 2002, which, among other things,  denied 
a claim of entitlement to service connection for a lung 
disorder, claimed as left lung lobectomy with recurrent 
pneumonia.  

On December 11, 2003, the veteran's motion to advance this 
appeal on the Board's docket was granted.  
  
For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran further if 
action is required on his part.


REMAND

The Board has reviewed all of the evidence and information in 
the record.  The veteran in this case maintains that he was 
wounded in the Battle of the Bulge, fell unconscious, and was 
trapped under snow for approximately twenty-four hours.  He 
alleges that shall fragment wounds in his upper body and 
lengthy exposure to below-freezing weather together injured 
his lungs, with greater injury to the left lung than to the 
right, and that he continues to suffer from chronic pulmonary 
disability as a result thereof.  He consistently has denied a 
history of smoking, or lung cancer, or any other pulmonary 
disorder not attributable to military service.  See, e.g., 
veteran's substantive appeal form (Form 9).  

A review of the veteran's service medical records indicates 
that the veteran did indeed serve in Europe during World War 
II, and that he had incurred shell fragment wounds in the 
upper body area (left arm, left and right shoulder area) in 
January 1945, and in the left thigh in March 1945.  However, 
the service medical records are silent as to how, if at all, 
the veteran's lungs were affected by combat service and 
resulting battle wounds.  Nor do they discuss the veteran's 
exposure to harsh weather, as the veteran consistently has 
maintained.     

The record further indicates that, following discharge, the 
veteran has been treated for various lung disorders primarily 
by private physicians since 1982.  In the last few years, the 
veteran also was treated at a VA medical center (VAMC) for a 
number of disorders, and resulting VAMC outpatient treatment 
reports discuss to some extent the veteran's medical history 
pertaining to his pulmonary condition.  Notably, these 
records indicate that the veteran has a long history of 
pulmonary disorders and treatment therefor, which include a 
partial lobectomy of the left lung in December 1982, 
extensive treatment for chronic bronchiectasis, 
hospitalization for exacerbated chronic obstructive pulmonary 
disease (COPD), tender and painful scarring resulting from a 
thoracotomy (apparently referring to residual scars from the 
1982 lobectomy procedure) and pain management procedures 
therefor, and complaints of congestion, coughing, and 
hemoptysis.  He also has been treated with medications, 
including Zithromax and Cipro, as well as portable oxygen.            

The Board notes that nothing in the post-service record 
definitively indicates an etiological or causal nexus between 
the veteran's residual pulmonary condition, including chronic 
pneumonia, and active duty.  Indeed, the record indicates 
that all physicians who had treated the veteran for pulmonary 
disorders apparently had before them only the veteran's own 
accounting of in-service injury to the lungs due to exposure 
to the elements and combat wounds.  The record further 
indicates that there is no VA medical examination that 
specifically addresses the causal or etiological relationship 
between active duty and pulmonary disorders noted after 
discharge.  

In light of the foregoing, the Board is of the opinion that 
such a medical examination should be provided to ensure an 
adequate development of the evidentiary record sufficient to 
decide the issue of service connection and to afford the 
veteran full due process due to him.  This remand also is 
intended to ensure that notification and evidentiary 
development requirements are fulfilled consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002), and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This matter is 
REMANDED to the RO for the following:

1.  The RO shall schedule the veteran for 
a VA medical examination to determine 
whether there is, at least as likely as 
not, a causal or etiological relationship 
between service, including winter time 
combat during which the veteran was 
wounded, and one or more of the veteran's 
pulmonary disorders, including 
bronchiectasis, COPD, and pneumonia.  The 
veteran's claims file should be made 
available to the VA medical examiner.  A 
copy of the resulting examination report 
shall be associated with the claims file.

2.  After the above directives are 
complete, and after any action or actions 
required by the submittal of information 
or evidence by the veteran in response to 
the directives above, or expiration of 
the appropriate time for the veteran to 
furnish any such information or evidence, 
the RO should review all evidence 
associated with the claim folder 
subsequent to July 2003, when the RO 
Decision Review Officer's Statement of 
the Case (SOC) was issued.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
SOC (SSOC) and with an appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

3.  In completing the directives set 
forth in this remand order, the RO must 
ensure compliance with all notice and 
assistance obligations consistent with 
VCAA and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purposes of this REMAND are to ensure 
that due process has been afforded to the veteran and to 
further develop the evidentiary record.  No inferences as to 
the ultimate disposition of this claim should be made.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




